Lairy, J.
1. The only error assigned is, that the court erred in overruling appellant’s motion for a new trial. The brief of appellant does not set out a copy of this motion or state its substance, and there is no reference in the brief to the record indicating where such motion *234may be found. It is the duty of appellant to point out error and tbe court will not search the record to reverse.
The judgment of the trial court is affirmed.
Note.—Reported, in 102 N. E. 872. See, also, 2 Cyc. 1014; 3 Cyc. 419.